Citation Nr: 0821100	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-23 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. 

As set forth in more detail below, a remand is required with 
respect to the issue of service connection for arthritis.  
This issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's account of an in-service stressor has been 
effectively corroborated by the evidence of record.  

2.  Medical evidence shows that the veteran currently has 
PTSD as a result of his corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants of the information and 
evidence needed to substantiate a claim for VA benefits.  VA 
also has a duty to assist claimants in obtaining the evidence 
needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159.  In light of the favorable decision 
below, the Board finds that no further notification or 
development action is required.  Neither the veteran nor his 
representative has argued otherwise.


Background

The veteran's service medical records are negative for 
complaints or findings of a psychiatric disorder, including 
PTSD.  At his February 1968 military separation medical 
examination, psychiatric evaluation was normal.  On a report 
of medical history, the veteran denied frequent trouble 
sleeping; frequent or terrifying nightmares; depressive or 
excessive worry; and nervous trouble of any sort.

The veteran's service personnel records show that he served 
in Vietnam from April 1967 to February 1968 with Company C, 
46th Engineering Battalion (Construction).  During that 
period, his assigned duties included construction helper, 
heavy construction carpenter, and light truck driver.  

In May 2002, the veteran submitted a claim of service 
connection for PTSD.  He described several in-service 
stressors, including the following:  

But there was a insudent [sic] in Sept 1967 where 
G.I.'s had finish there [sic] time of duty and was 
heading home.  They were hoping [sic] a plane from 
Long Being [sic] to Sagion.  Dress in class A's 
when the plane crash on take off.  We were seeing 
them off glad for them.  The plane crash on take 
off we rush to help some made it some didn't.  The 
most vivid memory was a sergent who had burns over 
most of his body.

At a November 2003 hearing, the veteran again provided 
information regarding his claimed stressor.  He testified 
that in approximately August or September 1967, he was 
driving near the air field at Long Binh when he witnessed a 
plane crash.  He recalled that the soldiers aboard the plane 
were dressed in Class A uniforms and were severely burned in 
the crash.  The veteran indicated that he continued to have 
nightmares of the incident.  

In September 2004, the veteran underwent VA psychiatric 
examination.  The veteran described many stressful events 
during his tour of duty in Vietnam.  He indicated that he had 
been able to cope with all of these events, however, with the 
exception of one.  Specifically, he indicated that the most 
traumatic experience of his Vietnam tour of duty occurred 
when he saw a plane crash shortly after take off in 1967.  
The veteran indicated that the plane was carrying soldiers 
who had just finished their respective tours of duty in 
Vietnam.  After examining the veteran and reviewing his 
claims folder, the VA psychiatrist concluded that the veteran 
met the criteria for a diagnosis of PTSD.  The examiner noted 
that such diagnosis was based on the assumption that the 
veteran's reported stressor was accurate.  She indicated that 
it was impossible to tell from the interview whether the 
veteran's stressor was verified, although she noted that the 
veteran had consistently reported events related to his 
stressor in a similar manner, making it more likely that he 
was accurately reflecting his recollections.  She noted that 
it did not appear that the veteran was relating his military 
trauma in a false manner.  She indicated that there was no 
information to indicate that the veteran was malingering or 
had an underlying personality disorder.  

In March 2005, the U.S. Armed Services Center for Unit 
Records Research (CURR) (now known as the U.S. Army & Joint 
Services Records Research Center (JSRRC)) responded to the 
RO's request for information regarding the veteran's claimed 
stressor.  JSRRC indicated that service department records, 
including morning reports and lessons learned, confirmed that 
from April 1967 to at least November 1967, the veteran was 
assigned to Company C, 46th Engineering Battalion.  The unit 
was located at Long Binh.  On August 9, 1967, a U.S. Air 
Force RF-101 Voodoo aircraft had a mid air collision with a 
U.S. Army UH-1 helicopter.  The helicopter was one minute 
from Long Binh and the U.S. Air Force RF-101 had just taken 
off from Nearby Tan Son Nhut Air Base when the collision 
occurred.  All five personnel in the two aircraft were 
killed.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the applicable 
criteria; (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; (3) and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007); Anglin v. 
West, 11 Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran  
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran claims that he developed PTSD as a result of his 
experiences in Vietnam, particularly a traumatic incident in 
which he witnessed a plane crash in August or September 1967 
near Long Binh.  

In cases such as this, where PTSD is not claimed as a result 
of combat stressors, the claimant must provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  Cohen, 10 Vet. App. at 
147.  

In this case, as discussed in detail above, the service 
department has verified that on August 9, 1967, the veteran 
was stationed with his unit at Long Binh.  On that day, there 
was a mid air collision approximately one minute away from 
Long Binh between an Army helicopter and a plane that had 
just taken off from nearby Tan Son Nhut Air Base.  All five 
personnel in the two aircraft were killed.  

Although the veteran's personal involvement in this incident 
has not been verified, the Court has held that corroboration 
of an alleged stressor does not require that there be 
corroboration of every detail, including the veteran's 
personal participation.  See e.g. Pentecost v.  Principi, 16 
Vet. App. 124 (2002) (noting that "[a]lthough the unit 
records do not specifically state that the veteran was 
present during the rocket attacks, the fact that he was 
stationed with a unit that was present while such attacks 
occurred would strongly suggest that he was, in fact, exposed 
to the attacks.").  

In this case, for the reasons discussed above, the Board 
finds that there is credible supporting evidence that the 
veteran's claimed in-service stressor occurred.  See 
Pentecost, supra; see also 38 C.F.R. §§ 3.304(f), 4.125(a) 
(2007).

Although an in-service stressor has been established for 
purposes of 3.304(f), service connection for PTSD also 
requires medical evidence of a diagnosis of PTSD linked to 
that in-service stressor.  In that regard, the record is 
clear.  At the September 2004 VA medical examination, the 
examining psychiatrist concluded that the veteran met the 
criteria for a diagnosis of PTSD, based on his experiences in 
Vietnam, particularly the incident in which the veteran 
witnessed a plane crash in 1967, as well as his current 
symptoms such as flashbacks, nightmares, and decreased social 
functioning.  The Board further notes that VA outpatient 
clinical records support this conclusion.  

In light of the evidence corroborating the veteran's claimed 
stressor, as well as the medical evidence showing that he 
currently has PTSD as a result of his corroborated in-service 
stressor, the Board finds that service connection for PTSD is 
warranted.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.304 (2007).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The veteran also seeks service connection for arthritis.  He 
contends that he has arthritis throughout his body, either as 
a result of being in heavy rains in Vietnam or secondary to a 
virus he caught in Vietnam.  

The Board notes that the record on appeal is incomplete.  The 
veteran was awarded disability benefits from the Social 
Security Administration (SSA) in February 2002 as a result of 
several disabilities, including osteoarthritis.  While the 
veteran has submitted a copy of the SSA decision awarding him 
disability benefits, medical records used in supporting that 
decision are not yet of record.  Given the nature of the 
veteran's claim, the RO must make an attempt to obtain 
records from the SSA.  See 38 C.F.R. § 3.159(c) (2007) 
(providing that VA has a duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists).

In addition, a review of the record shows that in August 
2002, the RO provided the veteran with a letter for the 
purpose of satisfying the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  Since that time, however, the 
Court has issued a decision imposing additional notification 
requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 38 
U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award).  The RO has not yet issued a 
letter complying with these additional requirements.  Thus, a 
remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman.

2.  The RO should contact SSA and obtain 
outstanding records pertinent to the 
appeal, including any records 
corresponding to the veteran's award of 
disability benefits in 2002, as well as 
medical records used in reaching its 
determination.  

3.  After the completion of any 
additional development deemed necessary, 
the RO should readjudicate the claim, 
considering all the evidence of record.  
If the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and an opportunity to respond.

The case should then be returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


